November 1, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Cutler Trust File No. 33-52850 Ladies and Gentlemen: Pursuant to Rule 497(j) under the SecuritiesAct of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to The Cutler Trust's registration statement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary THE CUTLER TRUST o P.O. BOX 46707 o CINCINNATI, OH 45246 Cutler Equity Fund is distributed by Ultimus Fund Distributors, LLC
